*531MEMORANDUM OPINION
SWEET, District Judge.
This is a pro se § 1983 action seeking recovery for the alleged unconstitutional eviction of Ramon Gillead (“Gillead”) pursuant to a cooperative conversion plan authorized by Section 61 of the New York Rent Stabilization Code. Defendant E.T. Williams (“Williams”), the owner of the shares in Gillead’s apartment, has brought a motion to dismiss for failure to state a claim upon which relief can be granted. The motion is granted.
The court sympathizes with the frustrations of Gillead in his effort to retain possession of an apartment in which he had lived for a decade. However, the attack Gillead brings upon the statute authorizing the cooperative conversion plan does not state a federal cause of action.
Statutes which provide preferences for senior citizens in the housing market have been upheld by the state courts. See Parrino v. Lindsay, 323 N.Y.S.2d 689, 323 N.Y.S.2d 689, 272 N.E.2d 67 (1971); Reinner-Kaiser v. McConnochie, 429 N.Y.S.2d 343, 429 N.Y.S.2d 343 (1979). It is well settled that a benefit can be extended to a class such as senior citizens, consistent with the mandates of the Due Process and Equal Protection clauses, as long as the benefit is rationally related to the achievement of a legitimate state objective. Richardson v. Belcher, 404 U.S. 78, 81-82, 92 S.Ct. 254, 257, 30 L.Ed.2d 231 (1971). Under that standard, I hold that the benefit here extended — an exemption from eviction under certain cooperative plans — is rationally related to the legitimate state objective of preserving the stability of the housing stock available to senior citizens. No discrimination violative of the Constitution is present on the facts as alleged by the plaintiff. The motion for summary judgment is granted, and the clerk is directed to enter judgment dismissing the complaint.
IT IS SO ORDERED.